Reasons for allowance


1.	Claims 1, 3, 4, 6-15, 17, 19, 20, 32, 33, 48, 67, 68   are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art  CN102238126A explains a method that reduces the peak-to-average power ratio of OFDM/OQAM signal based on the selectivity sequence, it not only can reduce the peak-to-average power ratio of OFDM/OQAM signal preferably, and can also keep the power spectral density of OFDM/OQAM signal constant, thereby obtain bit error rate performance preferably., through after encoding, interweaving, modulate the information source packet that obtains is carried out passing through bank of filters respectively after the up-sampling in data. Then, with the phase place rotatable sequence that the OFDM/OQAM signal that obtains is optimized according to the rule selection, finally select the signal of peak-to-average power ratio minimum to transmit, and the information of phase place rotatable sequence is sent to receiving terminal as side information. Further explains sequence to reduce peak-to-average power ratio: produce U phase place rotatable sequence, wherein each phase rotation coefficient is selected from and defaulty gathers that { 1 ,-1} remembers that U phase place rotatable sequence is U=0,1 ..., U-1, wherein N=0,1 ..., N-1, note Expression acts on the phase place rotatable sequence of m data M, u=P u.  Moon et al(US2018/0041369) explains a modulation scheme in broadcast signal transmission may be represented as M-QAM (Quadrature Amplitude Modulation) in the following description. That is, BPSK (Binary Phase Shift Keying) can be represented by 2-QAM when M is 2 and QPSK (Quadrature Phase Shift Keying) can be represented by 4-QAM when M is 4. M can indicate the number of symbols used for modulation. The broadcast signal transmitter executes FEC encoding for transmitting data in a form of block. The BICM encoder performs encoding for correcting errors. The frame builder performs mapping data in a frame, and the OFDM generator performs OFDM demodulating in the frame-mapped data into symbol units and transmit the data. Devices in the broadcast signal receiver can perform reverse-functioning corresponding to the counterpart devices in the transmitter.  Altamann (US8458343) explains a system is to handle interruptions to a data stream when the source system is encrypting and the sink system is decrypting. In an encryption protocol such as HDCP, any interruption to a stable sequence of sync signals and clock may cause the decryption engine to be out of phase with the encryption engine. In some cases this "out of phase" condition cannot be detected in the sink, and the decryption would fail. In some embodiments, if a warning command were sent from the transmitter to the receiver before a mode change that otherwise would upset HDCP or other encryption protocol, then a device such as a receiver logic or an intervening chip in the interconnect may be utilized to gracefully handle the data stream break. Kim et al. (US 2013/0012255A1) explains a mobile station in a wireless communication system transmits a signal in UL, it may cause a problem of peak-to-average ratio more serious than a case for an eNode B to transmit a signal in DL. Unlike the OFDMA scheme used for a DL signal transmission, a UL signal transmission may use SC-FDMA (single carrier-frequency division multiple scheme. In a system, single carrier-frequency division multiple access has been  
However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: the transmitting the scrambled data signal to the receiver on the physical data channel comprises: dividing initial data into K data signal blocks, wherein each of the data signal blocks corresponds to N different phase rotations, and K and N are each a positive integer, selecting a phase rotation for each data signal block from the N different phase rotations; scrambling the K data signal blocks in accordance with the phase rotation for each data signal block, to acquire K scrambled data signal blocks; and transmitting the K scrambled data signal blocks to the receiver in a frequency-division multiplexing manner on the physical data channel, wherein the side information is used to indicate respectively scrambling modes of the K scrambled data signal blocks and indicate that no phase rotation is performed on the side information. Further regarding claim 17 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: wherein the side information is used to indicate scrambling modes of K scrambled data signal blocks and indicate that no phase rotation is performed on the side information; the receiving the scrambled data signal transmitted from the transmitter on the physical data channel comprises: receiving the K scrambled data signal transmitted from the transmitter in a frequency-division multiplexing manner on the physical data channel, wherein K is a positive integer; the determining the scrambling mode corresponding to the side information in accordance with the predetermined mapping relationship between the side information and the  claim 32 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein the side information is used to indicate a scrambling mode of the data signal; wherein the computer program is further executed by the processor to : divide initial data into number K. of data signal blocks, wherein each of the data signal blocks corresponds to number N of different phase rotations, and number K and number N are each a positive integer; select a phase rotation for each data signal block to acquire number K of scrambled data signal blocks; and transmit the number K of scrambled data signal blocks to the receiver in a frequency-division multiplexing manner on the physical data channel, wherein the side information is used to indicate respectively scrambling modes of the number K of scrambled data signal blocks and indicate that no phase rotation is performed on the side information.  








	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478